DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
The drawings are objected to because: 
The drawings are objected for not containing reference numerals which clearly label and identify the elements of the invention being claimed, thus making it unclear as to whether all of the claimed elements are present in the drawings, as all claimed elements of the invention are required to be shown in the drawings. The examiner point to U.S. Patent No. 10,810,873 (Diekfuss et al.) which shows reference numerals in the drawings for describing the elements of the invention in the specification. The applicant should place reference numerals in the drawings which have an accompanying place in the specification next to the elements of the invention as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the examiner notes that as neither the specification nor the drawings clearly label and identify the structure as being claimed, it cannot be determined whether all of the claimed subject matter is actually being shown. Additionally, several of the elements appearing to be claimed are definitely not shown such as the “door (Claim 1)”, the “set screws (Claim 2)”, and the “safety bolt (Claim 3)”, and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The disclosure is objected to because of the following informalities:
The specification is objected for not containing reference numerals which clearly label and identify the elements of the invention being claimed, thus making it unclear as to whether all of the claimed elements are present in the claims. The examiner points to U.S. Patent No. 10,810,873 (Diekfuss et al.) which shows reference numerals in the specification for describing the elements of the invention in the drawings. The applicant should place reference numerals in the specification next to the elements as described which have an accompanying place in the drawings.
Appropriate correction is required.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claims 2-4 are objected for containing multiple sentences. Applicant is reminded that each individual claim must be in the form of a SINGLE sentence, which uses commas (,) as typical thought breaks, semicolons (;) as typical paragraph breaks, and a single period (.) located at the end of each claim. The examiner recommends that the applicant look at the claims of U.S. Patent 10,810,873 (Diekfuss et al.) as an example of how claims are typically formatted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes that claims 1-4 appear to be replete with 112 issues and that the examiner will do their best to point out the major issues, but notes that further 112 issues may be present.
The examiner first notes that as noted above, several elements of the claim have not been clearly identified using reference numerals in both the specification/drawings. Therefore, it is indefinite and unclear as to what many of these elements are referring to with regards to the drawings. For example, elements such as “the door”, the “castings” in claim 1; the “slip fitter”, the “set screws”, and the “slot” of claim 2; the “safety bolt” of claim 3; and the “bosses” of claim 4 are not clearly identified within the drawings and it is thus indefinite and unclear as to how the invention is actually composed. The examiner recommends adding corresponding reference numerals between both the drawings and the specification overcome this issue. Again, see the drawings and specification of U.S. Patent 10,810,873 (Diekfuss et al.) as an example of how reference numerals are used to clearly explain the invention.
Claims 1-4 are rejected for appearing to not contain a “transition phrase” in the claims which would apprise someone reading the claims as to the metes and bounds of the claims language.  The “transition phrases” which are commonly seen in claim language are “comprises”, “consisting of” and 
Claim 1, Line 2 recites “a terminal compartment which mounts directly to a mast arm tenon.” However, this recitation leaves the claim indefinite and unclear as to whether the applicant means to individually claim just a “terminal compartment” or a “terminal compartment” in combination with a “mast arm tenon”? This is an important aspect as it will drastically change what is protected by the patent. I.e., if the applicant only claims the “terminal compartment” and NOT the “mast arm tenon”, then the claims would protect against someone from just selling the “terminal compartment” itself. However, if the applicant means to claim the combination of the “terminal compartment” and the “mast arm tenon”, then the claim would only protect against competitor selling BOTH the “terminal compartment” and the “mast arm tenon” together. Therefore, clarification is required. Currently, the claims appear to be claiming BOTH the “terminal compartment” and the “mast arm tenon”. If applicant for mounting is configured to mount 
Claim 1 recites “NPT holes.” However, the examiner notes that international standards such as “NPT” are generally not permitted within a claim, as standards change over time and may not be the same over the course of the lifetime of a patent and are thus considered indefinite and unclear. Additionally, the examiner notes that using a generic version of a standard will necessarily protect against a competitor using that standard. For example, instead of “NPT”, if the claim just stated “threaded”, the term “threaded” is generic enough that it would cover any “threaded” element such as a standard of “NPT” which is threaded.
Claim 1 recites the limitation "the door" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. The term “antecedent basis” means that anytime an element of a claim is first introduced it should be preceded by one of “a”, “an” or nothing, with each subsequent use of that term preceded by one of “the” or “said.” In this instance, as line 6 of claim 1 is the first time the “door” is referenced within the claims, the phrase “the door” should be replaced with “a door”. Each subsequent reference to the “door” after line 6 would then be “the door” or “said door.” Additionally, the phrase "the castings" in Line 7 also lacks antecedent basis. This can be overcome by replacing "the castings" in Line 7 with “
Claim 1, Line 7 recites “the castings.” However, are these “castings” referring to the “door” which is “cast” as stated in line 6 of claim 1, or are the “castings” of line 7 referring to their own separate element? Clarification is required.

Claim 4 recite “The main body according to Claim 1…” However, the examiner notes that claim 1 does not ever set forth a “main body”, and thus it is indefinite and unclear as to what is being referred to in the “main body”. For purposes of examination, the examiner assumes that the “main body” of claim 4 is meant to refer to the previously recited “terminal compartment” of claim 1. Applicant is reminded that elements of the claims should be clearly linked to one another in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649